 


109 HR 3142 IH: Iraq Sovereignty Promotion Act of 2005
U.S. House of Representatives
2005-06-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 3142 
IN THE HOUSE OF REPRESENTATIVES 
 
June 30, 2005 
Mr. Allen (for himself, Mr. Duncan, Mr. Thompson of California, Mr. Inslee, Mr. McNulty, Mr. Pallone, and Mr. McDermott) introduced the following bill; which was referred to the Committee on International Relations, and in addition to the Committee on Armed Services, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To declare that it is the policy of the United States not to maintain a long-term or permanent military presence in Iraq. 
 
 
1.Short titleThis Act may be cited as the Iraq Sovereignty Promotion Act of 2005. 
2.FindingsCongress finds the following: 
(1)On April 13, 2004, President George W. Bush stated that “as a proud and independent people, Iraqis do not support an indefinite occupation and neither does America” and that the United States will remain in Iraq “as long as necessary and not one day more”. 
(2)On February 17, 2005, Secretary of Defense Donald Rumsfeld assured the Committee on Armed Services of the Senate that “we have no intention, at the present time, of putting permanent bases in Iraq”. 
(3)The clear majority of voters interviewed in exit polls during Iraq’s January 2005 election cited their desire to see an end to the United States and foreign military occupation as a major impetus for voting. 
(4)The perception that the United States intends to permanently occupy Iraq aids insurgent groups in recruiting supporters and fuels violent activity. 
(5)The lack of a clear statement that the United States does not seek a long-term or permanent presence in Iraq perpetuates the perception among Iraqis that the United States has aims in Iraq other than the promotion of democracy. 
(6)A clear statement that the United States does not seek a long-term or permanent presence in Iraq does not imply the setting of a particular deadline, time frame, or exit strategy. 
(7)A clear statement that the United States does not seek a long-term or permanent presence in Iraq would send a strong signal to the people of Iraq and the international community that the United States fully supports the efforts of the Iraqi people to regain through their elected representatives the full exercise of national sovereignty, including control over security and public safety.
3.Sense of CongressIt is the sense of Congress that—
(1)the United States supports the men and women of the United States Armed Forces, the people of Iraq, and the leaders of Iraq’s elected government; and
(2)the people of the United States support the Iraqi people’s desire to rebuild Iraq as a fully sovereign, stable, and peaceful democratic country. 
4.Statement of policyIt is the policy of the United States not to maintain a long-term or permanent military presence in Iraq.   
 
